         Case
         Case 1:18-md-02865-LAK
              1:18-md-02865-LAK Document
                                Document 271
                                         270 Filed
                                             Filed 02/24/20
                                                   02/21/20 Page
                                                            Page 11 of
                                                                    of 44


                                                                     lusncsoNY
                                                                      .,'.:2Jl\:£l'iT
UNITED STATES DISTRICT COURT
                                                                      ELEC TRONICALLY
SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION OF                                MASTER DOCKET
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                                 l 8-md-2865 (LAK)
 SCHEME LITIGATION

 This document relates to: 19-cv-01869, 19-cv-
 01868, 19-cv-01866, 19-cv-01871, 19-cv-01800,
 19-cv-01810, 19-cv-01813, 19-cv-01870, 19-cv-
 01792, 19-cv-01808, 19-cv-01815, 19-cv-01922,
 19-cv-01928, 19-cv-01803, 19-cv-01929, 19-cv-
 0 1931, 19-cv-0 1783, 19-cv-01798, 19-cv-01788,
 19-cv-01818, 19-cv-01812, 19-cv-01791, 19-cv-
 0 1801.



     STIPULATION AND [PROPOSBD) ORDER DISMISSING COUNTERCLAIMS

         Plaintiff-Counterclaim-Defendant Skatteforvaltningen ("SKAT") and Defendant-

Counterclaim-Plaintiffs Cavus Systems LLC Roth 40l(k) Plan, Hadron Industries LLC Roth

40l(k) Plan, Basalt Ventures LLC Roth 40l(k) Plan, Starfish Capital Management LLC Roth

40l(k) Plan, Crucible Ventures LLC Roth 401(k) Plan, Pinax Holdings LLC Roth 401(k) Plan,

Stemway Logistics LLC Roth 401(k) Plan, Eclouge Industry LLC Roth 401(k) Plan, First Ascent

Worldwide LLC Roth 40l(k) Plan, PAB Facilities Global LLC Roth 40l(k) Plan, Trailing Edge

Productions LLC Roth 401(k) Plan, Cedar Hill Capital Investments LLC Roth 401(k) Plan,

Fulcrum Productions LLC Roth 401(k) Plan, Limelight Global Productions LLC Roth 401(k)

Plan, Keystone Technologies LLC Roth 401(k) Plan, Tumba Systems LLC Roth 401(k) Plan,

Bareroot Capital Investments LLC Roth 401 (k) Plan, Cantata Industries LLC Roth 401 (k) Plan,

Dicot Technologies LLC Roth 401(k) Plan, True Wind Investments LLC Roth 401(k) Plan,

Roadcraft Technologies LLC Roth 401(k) Plan, Fairlie Investments LLC Roth 401(k) Plan and
          Case
          Case 1:18-md-02865-LAK
               1:18-md-02865-LAK Document
                                 Document 271
                                          270 Filed 02/24/20 Page
                                              Filed 02/21/20      2 of
                                                             Page 2 of 44




Monomer Industries LLC Roth 401(k) Plan (collectively, the "Counterclaim-Plaintiffs"), by and

through their undersigned attorneys, hereby stipulate and agree as follows:

         WHEREAS, on January 23, 2020, the Court issued its Memorandum Opinion (the "Utah

Plans Opinion," No. 18-md-2865 (LAK), ECF No. 261) granting SKAT's motion to dismiss the

counterclaims the Utah Plans (as defined in the Utah Plans Opinion) asserted against SKAT

under Utah law for unjust enrichment and promissory estoppel.

         WHEREAS, on January 23, 2020, the Court issued its Memorandum Opinion (the

"Goldstein Opinion," No. 18-md-2865 (LAK), ECF No. 262) granting SKAT's motion to

dismiss the counterclaims Goldstein (as defined in the Goldstein Opinion) asserted against

SKAT, including, inter alia, under New Yark law for promissory estoppel.

         WHEREAS, on February 3, 2020, the Counterclaim-Plaintiffs each filed their responsive

pleading to SKAT' s complaints, in which they asserted materially identical counterclaims

against SKAT under New York law for unjust enrichment and promissory estoppel. 1

         WHEREAS, SKAT otherwise intends to move the Court for an order dismissing the

claims raised by Counterclaim-Plaintiffs on grounds materially identical to the bases for the Utah

Plans Opinion and Goldstein Opinion, and Counterclaim-Plaintiffs would defend such a motion

in a manner materially identical to the defenses raised by the Utah Plans (as defined in the Utah

Plans Opinion) and by Goldstein (as defined in the Goldstein Opinion).

         NOW THEREFORE, the parties hereby stipulate and agree as follows:




1.   See First Letter to Judge Lewis A. Kaplan from Michelle Rice re: Filing of Answers and Counterclaims, No. 18-
     md-02685, ECF Nos. 264, 264-1-2, 264-4-5 , 264-8-11, 264-13-18, 264-20-22 & 264-24-25; Letter to Judge
     Lewis A. Kaplan from Sharon L. McCarthy re: Filing of Answers to Complaints on Individual Dockets, No. l 8-
     md-02685, ECF Nos. 265, 265-2 & 265-8; Letter to Judge Lewis A. Kaplan from Michael G. Bongiorno re :
     Filing of Answers, No. 18-md-02685, ECF Nos. 266 & 266-4-5.


                                                        2
        Case 1:18-md-02865-LAK
        Case 1:18-md-02865-LAK Document
                               Document 270
                                        271 Filed
                                            Filed 02/21/20
                                                  02/24/20 Page
                                                           Page 33 of
                                                                   of 44




       1.      The Court's Utah Plans Opinion dismissing the Utah Plans' counterclaims for

unjust enrichment and promissory estoppel on the ground that they are barred by the act of state

doctrine applies to the Counterclaim-Plaintiffs' counterclaims for unjust enrichment and

promissory estoppel.

       2.      The Court's Goldstein Opinion dismissing Goldstein's counterclaim for

promissory estoppel on the ground that Goldstein failed to plead a clear and unambiguous

promise applies to the Counterclaim-Plaintiffs' counterclaims for promissory estoppel.

       3.      For the reasons set forth in the Utah Plans and Goldstein Opinions, the

Counterclaim-Plaintiffs' counterclaims should be, and by this Order are hereby, dismissed

without prejudice to Counterclaim-Plaintiffs' rights to appeal.

       4.      SKAT shall not be required to file an answer to the Counterclaim-Plaintiffs'

counterclaims or otherwise move to dismiss the counterclaims pursuant to Federal Rule of Civil

Procedure 12(b).

Dated: New York, New York
       February 21, 2020



 By: Isl Michelle A. Rice                      By: Isl Marc A. Weinstein
     ( e-signed with consent)                     Marc A. Weinstein
     Michelle A. Rice                          HUGHES HUBBARD & REED LLP
 KAPLAN RICE LLP                                One Battery Park Plaza
  142 West 57th Street, Suite 4A               New York, New York 10004-1482
  New York, NY 10019                            Telephone: (212) 837-6000
  Telephone: (212) 235-0300                    Fax: (212) 422-4726
  Fax: (212) 235-0301                          marc.weinstein@hugheshubbard.com
 mrice@kaplanrice.com
 Counsel for Defendants-Counterclaim-          Counsel for Plaintiff-Counterclaim-Defendant
 P laintiffs Crucible Ventures LLC Roth        Skatteforvaltningen (Customs and Tax
 401 (k) Plan, Pinax Holdings LLC Roth         Administration of the Kingdom of Denmark)
 401 (k) Plan, Sternway Logistics LLC Roth
 401 (k) Plan, Eclouge Industry LLC Roth
 401 (k) Plan, First Ascent Worldwide LLC


                                                 3
       Case 1:18-md-02865-LAK Document 271 Filed 02/24/20 Page 4 of 4
       Case 1:18-md-02865-LAK Document 270 Filed 02/21/20 Page 4 of 4




Roth 401(k) Plan, PAB Facilities Global
LLC Roth 401 (k) Plan, Trailing Edge
Productions LLC Roth 401 (k) Plan, Cedar
Hill Capital Investments LLC Roth 401 (k)
Plan, Fulcrum Productions LLC Roth
401 (k) Plan, Limelight Global
Productions LLC Roth 401 (k) Plan,
Keystone Technologies LLC Roth 401 (k)
Plan, Tumba Systems LLC Roth 401 (k)
Plan, Bareroot Capital Investments LLC
Roth 401 (k) Plan, Cantata Industries LLC
Roth 401 (k) Plan, Dicot Technologies
LLC Roth 401 (k) Plan, True Wind
Investments LLC Roth 401 (k) Plan,
Roadcraft Technologies LLC Roth 401 (k)
Plan, Fairlie Investments LLC Roth
401 (k) Plan, and Monomer Industries
LLC Roth 401 (k) Plan


By: /s/ Sharon L. McCarthy                  By: /s/ Alan E. Schoenfeld
   (e-signed with consent)                     (e-signed with consent)
   Sharon L. McCarthy                          Alan E. Schoenfeld
KOSTELANETZ & FINK, LLP                      WILMER CUTLER PICKERING HALE AND
 7 World Trade Center, 34th Floor            DORRLLP
New York, NY 10007                           7 World Trade Center
Telephone: (212) 808-8100                    250 Greenwich Street
 Fax: (212) 808-8108                        New York, NY 10007
 smccarthy@kflaw.com                         Telephone: (212) 230-8800
                                            alan.schoenfeld@wilmerhale.com
Counsel for Defendants-Counterclaim-
Plaintiffs Basalt Ventures LLC Roth         Counsel for Defendants-Counterclaim-Plaintiffs
401 (k) Plan, and Starfish Capital          Cavus Systems LLC Roth 401 (k) Plan, and
Management LLC Roth 401 (k) Plan            Hadron Industries LLC Roth 401 (k) Plan


SO ORDERED:



       Lewis          a
    United States District Judge    v(-A)   2   o '2--0




                                                4
